Appeal from an order of the Family Court, Niagara County (David E. Seaman, J.), entered June 17, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order revoked a suspended judgment, committed the guardianship and custody of the child to petitioner and authorized petitioner to consent to the adoption of the child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In a proceeding pursuant to Social Services Law § 384-b, respondent appeals from an order revoking a suspended judgment, thereby terminating her parental rights on the ground of permanent neglect, and committing the guardianship and custody of her child to petitioner for the purpose of adoption. Petitioner established by a preponderance of the evidence that respondent failed to comply with the conditions of the suspended judgment (see Matter of N.R.W., 16 AD3d 1099; see also Matter of Aaron S., 15 AD3d 585, 586 [2005]; Matter of Judith D., 307 AD2d 311, 312 [2003], lv denied 1 NY3d 505 [2003]). Contrary to the further'contention of respondent, the record supports Family Court’s determination that termination of her parental rights is in the best interests of the child (see Matter of Patrick JJ., 262 AD2d 678, 679 [1999]). Present—Pigott, Jr., PJ., Green, Gorski, Martoche and Smith, JJ.